Exhibit 10.7q

JABIL CIRCUIT, INC.

STOCK APPRECIATION RIGHT AWARD AGREEMENT

(SAR Officer Non-EU)

This STOCK APPRECIATION RIGHT AWARD AGREEMENT (the “Agreement”) is made as of
                             (the “Grant Date”) between JABIL CIRCUIT, INC. a
Delaware corporation (the “Company”) and                              (the
“Grantee”).

Background Information

A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B. Section 7 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Appreciation Rights Awards to any Employees
or Consultants or Non-Employee Directors, subject to the terms and conditions of
the Plan and any additional terms provided by the Administrator. The
Administrator has made a Stock Appreciation Right Award grant to the Grantee as
of the Grant Date pursuant to the terms of the Plan and this Agreement.

C. The Grantee desires to accept the Stock Appreciation Right Award grant and
agrees to be bound by the terms and conditions of the Plan and this Agreement.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Grant of Stock Appreciation Right. Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee a Stock Appreciation Right Award covering                         
shares of Common Stock (the “SAR”) as of the Grant Date. The Grantee shall have
no rights as a stockholder of the Company, no dividend rights and no voting
rights with respect to the SAR or the Shares underlying the SAR unless and until
the SAR is exercised and such Shares are delivered to the Grantee in accordance
with this Agreement. The Grantee is required to pay no cash consideration for
the grant of the SAR. The Grantee acknowledges and agrees that (i) the SAR and
related rights are nontransferable as provided in Section 7 of this Agreement,
(ii) the SAR is subject to forfeiture in the event the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director terminates in
certain circumstances, as specified in Section 8 of this Agreement, (iii) sales
of Shares delivered following exercise of the SAR will be subject to the
Company’s policies regulating trading by Employees and Consultants, including
any applicable “blackout” or other designated periods in which sales of Shares
are not permitted, and (iv) Shares delivered in settlement will be subject to
any recoupment or “clawback” policy of the Company, regardless of whether such
recoupment or “clawback” policy is applied with prospective or retroactive
effect. The extent to which the Grantee’s rights and interest in the SAR becomes
vested and non-forfeitable shall be determined in accordance with the provisions
of Sections 4 and 8 of this Agreement.



--------------------------------------------------------------------------------

2. Exercise Price. The exercise price of the shares of Common Stock covered by
the SAR shall be $                 per share (the “Exercise Price”).

3. Settlement of SAR. Upon exercise of all or a specified portion of the vested
SAR, the Grantee (or such other person entitled to exercise the vested SAR
pursuant to this Agreement and the Plan) shall be entitled to receive from the
Company Shares with an aggregate Fair Market Value on the date of exercise of
the vested SAR equal to the amount determined by multiplying:

(a) 100 percent of the amount (if any) by which the Fair Market Value of a share
of Common Stock on the date of exercise of the vested SAR exceeds the Exercise
Price, by

(b) the number of Shares with respect to which the vested SAR shall have been
exercised.

The Company may make delivery of Shares by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). If the Company determines to make a deposit of
Shares into such an account, the Company may settle any fractional Share by
means of such deposit. In other circumstances or if so determined by the
Company, the Company shall instead pay cash in lieu of any fractional Share, on
such basis as the Administrator shall determine. In no event will the Company
issue fractional Shares.

4. Vesting. Except as may be otherwise provided in the Plan and this Agreement,
the SAR shall vest and become non-forfeitable and exercisable in accordance with
this Section 4. The SAR shall vest one-hundred percent (100%) on the Grant Date,
provided that in all instances the Grantee is an Employee of, or Consultant to,
or Non-Employee Director of, the Company or a Subsidiary on such date. A date at
which the SAR is to become vested and exercisable under this Section 4 is
referred to herein as a “Stated Vesting Date.”

5. Term of SAR. The SAR shall be exercisable during its term only to the extent
it has vested in accordance with Section 4 of this Agreement. The term of the
SAR commences on the Grant Date and expires upon the earliest of the following:

(a) the seventh (7th) anniversary of the Grant Date;

(b) twelve (12) months after the death of the Grantee;

(c) twelve (12) months after the termination of the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to Disability; or

 

2



--------------------------------------------------------------------------------

(d) thirty (30) days after the termination of the Grantee’s Continuous Status as
an Employee or Consultant or Non-Employee Director for any reason other than
death or Disability.

6. Exercise of SAR.

(a) The vested SAR is exercisable by delivery of an exercise notice, at such
location and in such form as the Company shall designate, which shall state the
election to exercise the SAR, the number of Shares in respect of which the
vested SAR is being exercised, and such other representations and agreements as
may be required by the Company pursuant to the provisions of the Plan. The
Exercise Notice may be in electronic form. This SAR shall be deemed to be
exercised upon receipt by the Company of such Exercise Notice. The SAR may not
be exercised for a fraction of a Share.

(b) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the exercised
Shares shall be considered transferred to the Grantee on the date the SAR is
exercised with respect to such exercised Shares.

7. Non-Transferability of SAR. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the SAR, whether outright or as security, with or
without consideration, voluntary or involuntary, and the SAR, and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the SAR
upon the death of the Grantee, in the manner and to the extent permitted by the
Administrator. Any purported transfer or other transaction not permitted under
this Section 7 shall be deemed null and void.

8. Forfeiture. Except as may be otherwise provided in this Section 8, the
Grantee shall forfeit all of his rights and interest in the SAR if his
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates for any reason before the SAR becomes vested in accordance with
Section 4 of this Agreement.

(a) Retirement. In the event of the Grantee’s Retirement in accordance with the
terms and conditions set forth in this Section 8(a), the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director shall be treated as
not having terminated for a number of years determined in accordance with this
Section 8(a) for purposes of application of the vesting provisions of this
Agreement. For purposes of this Section 8(a), “Retirement” means termination of
the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director after the earliest of:

(i) The Grant Date or the anniversary of the Grant Date at which the Grantee has
attained age fifty (50) and completed fifteen (15) Full Years of Continuous
Status as an Employee or Consultant or Non-Employee Director;

 

3



--------------------------------------------------------------------------------

(ii) The Grant Date or the anniversary of the Grant Date at which the Grantee
has attained age fifty-eight (58) and completed ten (10) Full Years of
Continuous Status as an Employee or Consultant or Non-Employee Director; or

(iii) The Grant Date or the anniversary of the Grant Date at which the Grantee
has attained age sixty-two (62) and completed five (5) Full Years of Continuous
Status as an Employee or Consultant or Non-Employee Director.

For purposes of this Section 8(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 8(a), the time period of Continuous Status as an Employee or
Consultant or Non-Employee Director for a Grantee whose service with the Company
or a Subsidiary terminates and who subsequently returns to service with the
Company or a Subsidiary shall include all time periods of the Grantee’s service
for the Company or a Subsidiary for purposes of this Section 8(a). This
Section 8(a) will only apply to a Retirement if the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director does not terminate due to
Cause as defined in this Agreement. In addition, this Section 8(a) will only
apply to a Retirement if the Grantee executes the agreement, if any, required
under Section 8(d). For a Grantee who became an Employee or Consultant or
Non-Employee Director of the Company or a Subsidiary following the acquisition
of his or her employer by the Company or a Subsidiary, service with the acquired
employer shall not count toward the number of years of the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director for purposes of
this Section 8(a), and Continuous Status as an Employee or Consultant or
Non-Employee Director shall be measured from the commencement of the Grantee’s
service for the Company or a Subsidiary following such acquisition. For purposes
of this Section 8(a), the number of years of the Grantee’s Continuous Status as
an Employee or Consultant or Non-Employee Director shall also include service
with Jabil Circuit Co., a Michigan corporation and predecessor to the Company,
and any Predecessor Subsidiary. For purposes of this Section 8(a), “Predecessor
Subsidiary” means a company of which not less than fifty percent (50%) of the
voting shares were held by Jabil Circuit Co. or a Predecessor Subsidiary. For
purposes of this Section 8(a), for a Grantee who subsequent to the Grant Date
performs service for the Company or a Subsidiary in a role as an employee of the
Company or a Subsidiary that no longer includes being a state law officer of the
Company or a substantially equivalent position of a Subsidiary (“Subsequent
Non-Officer Service”), the time period of such Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director shall not include the time
period of any such Subsequent Non-Officer Service, but shall include any time
period during which such Grantee subsequently resumes service for the Company or
a Subsidiary in a role as an employee of the Company or a Subsidiary that
includes being a state law officer of the Company or a substantially equivalent
position of a Subsidiary.

 

 

4



--------------------------------------------------------------------------------

If this Section 8(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
anniversary of the Grant Date next preceding the effective date of the
Retirement:

 

Age  

Full Years of Continuous Status as an Employee or Consultant or

Non-Employee Director

     5 Years    10 Years    15 Years    20 or More Years 50 – 54   None    None
   1 year    2 years 55 – 57   None    None    2 years    Full vesting period 58
– 61   None    2 years    3 years    Full vesting period 62 or Older  
Full vesting period    Full vesting period    Full vesting period   
Full vesting period

Accordingly, upon such Retirement, the portion of the SAR that otherwise would
be forfeited because the Stated Vesting Date is a date after the effective date
of the Retirement will not be forfeited if the Stated Vesting Date would have
been reached had the Grantee remained in Continuous Status as an Employee or
Consultant or Non-Employee Director for the additional period specified in the
table above. Exercise of any such SAR will not be accelerated upon Retirement,
but will remain subject to this Agreement and Section 4. Any portion of the SAR
that would not become vested under Section 4 assuming the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director as set forth in the
above table will be forfeited upon Retirement. Accordingly, the death of the
Grantee following Retirement or a Change in Control following Retirement shall
not affect the application of this Section 8(a), although such events will allow
the SAR to become exercisable if not forfeited by operation of this Section 8(a)
in accordance with Section 4 or elsewhere in this Agreement.

(b) Death. In the event that the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates due to death at a time that any
portion of the Grantee’s SAR has not yet vested, such portion of the SAR shall
not be forfeited but instead shall become fully vested and fully exercisable by
the Grantee’s beneficiaries at the date of death for a period of one-year.

(c) Disability. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to Disability at a time
that any portion of the Grantee’s SAR has not yet vested, such portion of the
SAR shall not be forfeited but instead shall become fully vested and exercisable
at the date of termination for a period of one-year, provided that such
accelerated vesting will only apply if the Grantee executes the agreement, if
any, required under Section 8(d).

 

5



--------------------------------------------------------------------------------

(d) Execution of Separation Agreement and Release. Unless otherwise determined
by the Administrator, as a condition to the non-forfeiture of the SAR upon
Retirement under Section 8(a) or the accelerated vesting of the SAR under
Section 8(c), the Grantee shall be required to execute a separation agreement
and release, in a form prescribed by the Administrator, setting forth covenants
relating to noncompetition, non-solicitation, nondisparagement, confidentiality
and similar covenants for the protection of the Company’s business, and
releasing the Company from liability in connection with the Grantee’s
termination. Such agreement shall provide for the forfeiture and/or clawback of
the SAR subject to Section 8(a) or 8(c), and the Shares of Common Stock issued
or issuable upon exercise of the SAR in the event of the Grantee’s failure to
comply with the terms of such agreement. The Administrator will provide the form
of such agreement to the Grantee at the date of termination, and the Grantee
must execute and return such form within the period specified by law or, if no
such period is specified, within 21 days after receipt of the form of agreement,
and not revoke such agreement within any permitted revocation period (the end of
these periods being the “Agreement Effectiveness Deadline”). If any SAR subject
to Section 8(a) or 8(c) or related rights would be required to be settled before
the Agreement Effectiveness Deadline, the settlement shall not be delayed
pending the receipt and effectiveness of the agreement, but any such SAR or
related rights settled before such receipt and effectiveness shall be subject to
a “clawback” (repaying to the Company the Shares and cash paid upon settlement)
in the event that the agreement is not received and effective and not revoked by
the Agreement Effectiveness Deadline.

9. Change in Control. In the event of a Change in Control, any portion of the
SAR that is not yet vested on the date such Change in Control is determined to
have occurred:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such SAR
have not previously become vested.

For purposes of this Section 9, the following definitions shall apply:

(d) “Cause” means:

(i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

 

6



--------------------------------------------------------------------------------

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 9(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

(ii) Any material reduction in the Grantee’s compensation; or

(iii) Change in location of the Grantee’s assigned office of more than 35 miles
without prior consent of the Grantee.

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

10. Tax Withholding. Regardless of any action the Company, any of its
Subsidiaries and/or the Grantee’s employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or any
of its affiliates. The Grantee further acknowledges that the Company and/or its
Subsidiaries (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Grantee’s SAR,
including, but not limited to, the grant, vesting, or exercise of the SAR, the
delivery of Shares and the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of any award to reduce or eliminate
the Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Grantee becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Grantee acknowledges that the Company and/or its Subsidiaries may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

7



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or its Subsidiaries; or

(b) withholding from proceeds of the Shares acquired following exercise either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization); or

(c) withholding in Shares to be delivered upon exercise.

To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded SAR, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company and/or its Subsidiaries any amount
of Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

11. No Effect on Employment or Rights under the Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.

12. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

 

8



--------------------------------------------------------------------------------

13. Successors; Severability; Entire Agreement; Headings. This Agreement shall
inure to the benefit of, and be binding upon, the Company and the Grantee and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan, any
rules adopted by the Company or the Administrator and applicable to this
Agreement, which are incorporated herein by reference, this Agreement expresses
the entire understanding and agreement of the parties hereto with respect to
such terms, restrictions and limitations. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.

15. Grantee Acknowledgements and Consent.

(a) Grantee Consent. By accepting this Agreement electronically, the Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 15(a). The Grantee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect the Grantee’s ability
to participate in the Plan. The Company and its subsidiaries hold, for the
purpose of managing and administering the Plan, certain personal information
about the Grantee, including the Grantee’s name, home address and telephone
number, date of birth, social security number or other Grantee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
Shares of Common Stock awarded, canceled, purchased, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”). The Company and/or its
subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, in countries that
may have different data privacy laws and protections than the Grantee’s country,
such as the United States. By accepting this Agreement electronically, the
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. The Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Administrator; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

 

9



--------------------------------------------------------------------------------

(b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the SAR is an extraordinary item of compensation. Unless
otherwise expressly provided in a separate agreement between the Grantee and the
Company or a Subsidiary, the SAR is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

(c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY,
THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES AND DELIVERY MAY BE
EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE
ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE
COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM FOR
DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING THIS AGREEMENT, THAT
THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS ELECTRONIC SIGNATURE IS THE
SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS, HIS MANUAL SIGNATURE. THE
COMPANY WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE PLAN DOCUMENTS
ARE AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND
WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE FOUND. UNLESS
OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL NOT INCUR ANY
COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S
COMPUTER NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY
PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE
TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL
OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE GRANTEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADMINISTRATOR.
IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE, THE
COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN
(10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES THAT HE IS ABLE TO ACCESS,
VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE GRANTEE THAT THE PLAN
DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY
DETERMINES IN ITS SOLE DISCRETION.

 

10



--------------------------------------------------------------------------------

(d) Unfunded Plan. The Grantee acknowledges and agrees that any rights of the
Grantee relating to the Grantee’s SAR and any other related rights shall
constitute bookkeeping entries on the books of the Company and shall not create
in the Grantee any right to, or claim against, any specific assets of the
Company or any Subsidiary, nor result in the creation of any trust or escrow
account for the Grantee. With respect to the Grantee’s entitlement to any
payment hereunder, the Grantee shall be a general creditor of the Company.

16. Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, the SAR grant and any Shares issued pursuant to this Agreement shall
be subject to the applicable terms and provisions as set forth in the Country
Appendix incorporated herein, if any, for the Grantee’s country of residence
(and country of employment or engagement as a Consultant, if different).

17. Additional Acknowledgements. By accepting this Agreement electronically, the
Grantee and the Company agree that the SAR is granted under and governed by the
terms and conditions of the Plan and this Agreement. The Grantee has reviewed in
its entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to electronically accepting this Agreement and fully
understands all provisions of the Plan and this Agreement. The Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement.

Acceptance by the Grantee

By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

 

11